DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11247438. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-27 would anticipate claims 17-41 of the present invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 22-29 and 31-38 are rejected under 35 U.S.C. 103 as being unpatentable over Pettersson (US Publication 20130333839) in view of Kettler (EP 2525010).
a.	As to claims 17, 22, 23, 27, 31-33, Pettersson disclose a hollow board comprising a first surface and a second surface with a plurality of distance members.  The plurality of distance elements can include a glued together stack of distance members which form a lath to space apart the first and second surfaces as well as having other distance elements not formed within the lath.  The lath structure can be formed at the edge of the panel.  However, this reference is silent to the use of a board with a density of at least 800 kg/m3.
b.	Kettler discloses a lightweight board, which is formed from a wood-based material.  The board is a hollow board with a lid (bottom) and cover (top) with bars between the lid and cover.  The board can be completely formed from HDF and therefore the board will have a density of at least 800 Kg/m3.  The bars used to space the cover and the lid apart can be formed in both the long direction of the board as well as in the short direction of the board.  The spacer elements can be glued together with a hot melt glue.
c.	It would have been obvious to one of ordinary skill in the art to have modified Pettersson and formed the hollow board formed from a wood based material which was HDF as Kettler disclose the use of HDF for a hollow board and the use of HDF for the wood based material would be a suitable alternative as its known in the art to form boards from HDF materials.  See MPEP 2144.06.

d.	As to claim 24, it should be noted that claim 24 is a product by process claim in that it defines how the edge strips were formed.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply the hollow board structure, and the reference discloses such a product.  It should be noted that the cut edges of the bars can be oriented in the direction to connect the cover and lid as it’s a design choice as one of ordinary skill in the art would a rougher surface would improve the adhesion between layers.

e.	As to claims 25 and 34, Pettersson and Kettler are silent to the amount of distance elements, extending between the two surfaces.  It would have been obvious to one of ordinary skill in the art to use an amount comprising at least 90% as one of ordinary skill in the art would know that the more bars being used the stiffener/stronger the board will be while the less bars being used would be more flexible and cheaper.

f.	As to claims 26, 35, and 36, Pettersson discloses that the distance members can be formed in a lath structure with is formed from a plurality of distance elements.  However this reference is silent to 3-10 strips being adhered together and that the width is less than 20% of the total width of the hollow board wherein one stack is adjoining the edge.
	It would have been obvious to one of ordinary skill in the art to have modified Pettersson and Kettler and formed the stack of at least 3 bars and made the width less than 20% of the total width as it would be design choice when forming the lath as it would allow for more structural support with a larger lath but cost more while less members would be cheaper but provide less support.  See MPEP 2144.05.

g.	As to claim 28, it should be noted that claim 28 is a product by process claim in that it defines how the hollow board was formed.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply the hollow board structure, and the reference discloses such a product.  Pettersson discloses the use of fastening members integrating with the board.

h.	As to claims 29, 37 and 38, Pettersson discloses a plurality of distance elements can include a glued together stack of distance members which form a lath to space apart the first and second surfaces.  However this reference is silent to the width and length being less than 20% of the total width/length of the hollow board wherein one stack is adjoining the edge.
	It would have been obvious to one of ordinary skill in the art to have modified Pettersson and Kettler and made the width/length less than 20% of the total width as it would be design choice.  See MPEP 2144.05.
Claims 18-21, 30, and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Pettersson (US Publication 20130333839) and Kettler (EP 2525010) in view of of Clausi (US Publication 20110073253).
a.	As to claims 18-21, 30 and 39-41 Pettersson and Kettler render claim 1 obvious to the reasons noted above, however this reference is silent to the amount of resin used to form the HDF, a hot melt material based upon a polyurethane and that the HDF is formed from particles and a resin.
b.	Clausi discloses the use of an isocyanate resin in an amount of 2-50 percent by weight to form the HDF wood layer and more than 50% wood fibers/particles as seen in the examples.  The adhesive used is based upon a polyurethane form bond the layers together.
c.	It would have been obvious to one of ordinary skill in the art to have modified Pettersson and  Kettler and formed the HDF layer from at least 80% wood particles and an amount of 3 percent resin as it would be a suitable alternative as suggested by Clausi.  See MPEP 2144.05.
Further it would have been obvious to make the thickness be between 1 and 3.5mm with a density of between 850 and 1050 kg/m3 as the density is overlapping ranges and as to the thickness being larger would be more expensive and less flexible while a thinner layer is cheaper more flexible.
Also, the use of a polyurethane based reactive hot melt would have been a suitable alternative to bond the layers together.  See MPEP 2144.06.

Conclusion

.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734. The examiner can normally be reached Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785